     Case 2:17-cv-02178-MMD-DJA Document 189 Filed 01/21/21 Page 1 of 2




1

2

3                               UNITED STATES DISTRICT COURT
4                                       DISTRICT OF NEVADA
5                                                   ***
6      VICTORIA-JOY GODWIN,                               Case No. 2:17-cv-02178-MMD-DJA

7                                      Plaintiff,                       ORDER

8             v.

9      SENIOR GARDEN APARTMENTS, et al.,

10                                Defendants.

11

12           Pro se Plaintiff Victoria-Joy Godwin filed a fourth amended complaint against

13    numerous defendants, including Clark County. (ECF No. 87 at 15.) Before the Court is

14    the Report and Recommendation (“R&R” or “Recommendation”) of United States

15    Magistrate Judge Daniel J. Albregts (ECF No. 180), recommending that Defendant Clark

16    County’s request for dismissal in their motion for an order quashing service (ECF No.

17    135) be granted, and that Clark County be dismissed from this action. Plaintiff had until

18    January 19, 2021 to file an objection. To date, no objection to the R&R has been filed.

19    For this reason, and as explained below, the Court adopts the R&R, and dismiss Clark

20    County from the entirety of this case.

21           The Court “may accept, reject, or modify, in whole or in part, the findings or

22    recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

23    fails to object to a magistrate judge’s recommendation, the Court is not required to

24    conduct “any review at all . . . of any issue that is not the subject of an objection.” Thomas

25    v. Arn, 474 U.S. 140, 149 (1985); see also United States v. Reyna-Tapia, 328 F.3d 1114,

26    1116 (9th Cir. 2003) (“De novo review of the magistrate judges’ findings and

27    recommendations is required if, but only if, one or both parties file objections to the

28    findings and recommendations.”) (emphasis in original); Fed. R. Civ. P. 72, Advisory
     Case 2:17-cv-02178-MMD-DJA Document 189 Filed 01/21/21 Page 2 of 2




1     Committee Notes (1983) (providing that the Court “need only satisfy itself that there is no

2     clear error on the face of the record in order to accept the recommendation.”).

3            Because there is no objection, the Court need not conduct de novo review, and is

4     satisfied Judge Albregts did not clearly err. Here, Judge Albregts recommends that Clark

5     County be dismissed from this action as Plaintiff’s fourth amended complaint fails to state

6     a claim against Clark County upon which relief can be granted. (ECF No. 180 at 2.) The

7     Court agrees with Judge Albregts. Having reviewed the R&R and the record in this case,

8     the Court will adopt the R&R in full.

9            It is therefore ordered that Judge Albregts’s Report and Recommendation (ECF

10    No. 180) is accepted and adopted in full.

11           It is further ordered that Defendant Clark County is dismissed from the entirety of

12    this case.

13           DATED THIS 21st Day of January 2021.

14

15

16                                                MIRANDA M. DU
                                                  CHIEF UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25
26

27

28
                                                    2
